UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2015 Commission File Number 001-37381 MEDIGUSLTD. (Translation of registrant’s name into English) Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE Medigus Ltd. (the “Company”) hereby furnishes the following documents: (i) Notice and Proxy Statement with respect to the Company’s annual general meeting of the shareholders to be held on December 29, 2015, describing the proposals to be voted upon at the meeting, the procedure for voting in person or by proxy at the meeting and various other details related to the meeting; and (ii) a Proxy Card whereby holders of American depository shares, evidenced by American depositary receipts, of the Company may vote at the meeting without attending in person. The Notice and Proxy Statement is furnished with this Form 6-K as Exhibit 99.1 and the Proxy Card is furnished with this Form 6-K as Exhibit 99.2. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIGUS LTD. Date: December 1, 2015 By: /s/ Gilad Mamlok Gilad Mamlok Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Notice and Proxy statement for the Annual General Meeting of Shareholders of the Company to be held on December 29, 2015 Proxy card for the Annual General Meeting of Shareholders of the Company to be held on December 29, 2015 4
